Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 14-20, in the reply filed on April 1, 2021 is acknowledged.  The traversal is on the ground(s) that that the Examiner’s search of the Group III claims will likely provide a proper search for the Group I and Group II claims. Therefore Applicant respectfully submits that examination of Groups I, II and III will not present an undue burden.  This is not found persuasive because the invention of Group I is a solid, the invention of Group II is a liquid and the invention of Group III does not require making the invention of Group I or using the invention of Group II.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 

was made.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2008/0223726 A1) in view of Bokisa et al. (US Patent Application No. 2020/0071843 A1).
Regarding claim 14, Eckles teaches a method of zinc plating on a substrate using an electrolyte solution, comprising: 
• introducing a cathode (= examples of electrically conductive substrates that can be electroplated include iron, ferrous based substrates (e.g., iron alloys and steel), aluminum, aluminum alloys, magnesium, magnesium alloys, copper, copper alloys, nickel, nickel alloys, zinc, and zinc alloys) [page 2, [0016]] and an anode (= in this connection anodes are used that may be soluble, such as for example zinc anodes) [page 8, [0065]] into an electrolyte solution (= a zinc or zinc alloy electroplating bath (e.g., alkaline zinc or zinc alloy electroplating bath) [page 2, [0016]] comprising an alkali hydroxide (= examples of bases that can be used are alkali metal derivatives, such as sodium hydroxide, potassium hydroxide, sodium carbonate, and potassium 
carbonate) [page 7, [0049]], a zinc salt (= examples of zinc compounds, which can be added to the electroplating bath, are zinc oxide, or a soluble salt, such as zinc sulfate, zinc carbonate, zinc 
sulfamate, and zinc acetate) [page 7, [0048]], a quaternary amine (= the polyamine or mixture of polyamines include one or more quaternary ammonium groups and/or secondary amines) [pages 2-3, [0017]], an aliphatic amine (= aliphatic polyamines including diethylenetriamine) [page 7, [0056] and [0057]], a polyhydroxy alcohol (= polyhydric alcohols such as sorbitol) [page 7, [0059] and [0060]], an amino alcohol (= aminoalcohols such as triethanolamine) [page 7, 

[0059]], an iron (= nickel, cobalt, iron, and combinations thereof are commonly used alloying materials) [pages 6-7, [0047]] salt (= the alloying metal ions can also be introduced into the bath in the form of an oxide or sulfate in the case of an alkaline bath) [page 7, [0052]], an alkali metal gluconate (= sodium gluconate) [page 7, [0060]], and amine-based chelating agent (= polyamines) [page 7, [0060]]; and
• passing a current between the anode and the cathode through the electrolyte solution (= the electroplating baths are used at conventional current densities, preferably about 1 to 100 amps per square foot, as determined by Hull Cell evaluation) [page 8, [0064]] to deposit a zinc-iron alloy (= nickel, cobalt, iron, and combinations thereof are commonly used alloying materials) [pages 6-7, [0047]] layer on the substrate (= the electroplating bath can be used to form zinc or zinc alloy coatings on electrically conductive substrates) [page 2, [0016]].
The method of Eckles differs from the instant invention because Eckles does not disclose the following:
	a.	Wherein the electrolyte solution comprises a condensation polymer of epichlorohydrin.
	Eckles teaches that:
The electroplating bath contains a controlled amount of zinc ions and optionally a controlled amount of one or more additional metal ions, which can alloy with the zinc to produce a desired result. The alloying metal ions that can be used in the present invention are from the first transition of the Periodic Table.  Nickel, cobalt, iron, and combinations thereof are commonly used alloying materials, which are particularly useful in the present invention.  Other examples of alloying metals that can be used in the present invention include manganese and chromium (pages 6-7, [0047]).

In addition to the use of a polyamine or mixture of polyamine of the present invention, the electroplating bath can contain, as a supplemental brightener, conventional brighteners, such as sodium saccharin, anisic aldehyde, polyvinyl alcohol, polyethyleneimine, N-benzyl nicotinic acid (sodium the reaction product of epichlorohydrin with an amine, and an aromatic aldehyde. These supplemental brighteners can be used in the bath of the present invention in conventional amounts, in combination with the polyamine compound of the present invention (page 7, [0054]).

	Like Eckles, Bokisa teaches electroplating or electrodepositing a ternary zinc-nickel-iron alloy (page 2, [0029]). Bokisa teaches the brightener Lugalvan ES-9571 (aqueous reaction product of imidazole and epichlorohydrin) [pages 3-4, [0046]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte solution described by Eckles with wherein the electrolyte solution comprises a condensation polymer of epichlorohydrin because Lugalvan ES-9571 (aqueous reaction product of imidazole and epichlorohydrin) is a conventional brightener of the reaction product of epichlorohydrin with an amine as Eckles had proposed, which is suitable as a supplemental brightener.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Furthermore, the motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Wherein the electrolyte solution comprises an aromatic organic acid and/or salts thereof.
	Eckles teaches that:

The electroplating bath contains a controlled amount of zinc ions and optionally a controlled amount of one or more additional metal ions, which can alloy with the zinc to produce a desired result. The alloying metal ions that can be used in the present invention are from the first transition of the Periodic Table.  Nickel, cobalt, iron, and combinations thereof are commonly used alloying materials, which are particularly useful in the present invention.  Other examples of alloying metals that can be used in the present invention include manganese and chromium (pages 6-7, [0047]).

In addition to the use of a polyamine or mixture of polyamine of the present invention, the electroplating bath can contain, as a supplemental brightener, conventional brighteners, such as sodium saccharin, anisic aldehyde, polyvinyl alcohol, polyethyleneimine, N-benzyl nicotinic acid (sodium salt), the reaction product of epichlorohydrin with an amine, and an aromatic aldehyde. These supplemental brighteners can be used in the bath of the present invention in conventional amounts, in combination with the polyamine compound of the present invention (page 7, [0054]).

	Like Eckles, Bokisa teaches electroplating or electrodepositing a ternary zinc-nickel-iron alloy (page 2, [0029]). Bokisa teaches the brightener sodium benzoate (pages 3-4, [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte solution described by Eckles with wherein the electrolyte solution comprises an aromatic organic acid and/or salts thereof because sodium benzoate is a conventional brightener as Eckles had proposed, which is suitable as a supplemental brightener.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Furthermore, the motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 

2144.07).
	c.	Wherein the electrolyte solution comprises a bisphosphonic acid and/or salts thereof.
Eckles teaches that:
The electroplating bath contains a controlled amount of zinc ions and optionally a controlled amount of one or more additional metal ions, which can alloy with the zinc to produce a desired result. The alloying metal ions that can be used in the present invention are from the first transition of the Periodic Table.  Nickel, cobalt, iron, and combinations thereof are commonly used alloying materials, which are particularly useful in the present invention.  Other examples of alloying metals that can be used in the present invention include manganese and chromium (pages 6-7, [0047]).

In addition to the use of a polyamine or mixture of polyamine of the present invention, the electroplating bath can contain, as a supplemental brightener, conventional brighteners, such as sodium saccharin, anisic aldehyde, polyvinyl alcohol, polyethyleneimine, N-benzyl nicotinic acid (sodium salt), the reaction product of epichlorohydrin with an amine, and an aromatic aldehyde. These supplemental brighteners can be used in the bath of the present invention in conventional amounts, in combination with the polyamine compound of the present invention (page 7, [0054]).

	Like Eckles, Bokisa teaches electroplating or electrodepositing a ternary zinc-nickel-iron alloy (page 2, [0029]). Bokisa teaches the brightener Dequest (1-hydroxyethylen-1,1-diphosphonic acid) [pages 3-4, [0046]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte solution described by Eckles with wherein the electrolyte solution comprises a bisphosphonic acid and/or salts thereof because Dequest (1-hydroxyethylen-1,1-diphosphonic acid) is a conventional brightener as Eckles had proposed, which is suitable as a supplemental brightener.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Furthermore, the motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 15, Eckles teaches wherein the cathode is a steel substrate, a copper substrate, a brass substrate, a nickel substrate, a copper-coated substrate, or a nickel-coated substrate (= examples of electrically conductive substrates that can be electroplated include iron, ferrous based substrates (e.g., iron alloys and steel), aluminum, aluminum alloys, magnesium, magnesium alloys, copper, copper alloys, nickel, nickel alloys, zinc, and zinc alloys) [page 2, [0016]).
	Regarding claim 16, Eckles teaches wherein the anode is a zinc material, steel, or a carbonaceous electrode material (= anodes are used that may be soluble, such as for example zinc anodes) [page 8, [0065]].
Regarding claim 17, Eckles teaches wherein the current has a current density in a range from about 1 mA/cm2 to about 108 mA/cm2 by passing direct current between the anode and the cathode (= the electroplating baths are used at conventional current densities, preferably about 1 to 100 amps per square foot, as determined by Hull Cell evaluation) [page 8, [0064]].
Regarding claim 18, Eckles teaches wherein the current has a current density in a range from about 1 mA/cm2 to about 54 mA/cm2 (= the electroplating baths are used at conventional 

current densities, preferably about 1 to 100 amps per square foot, as determined by Hull Cell evaluation) [page 8, [0064]].
Regarding claim 19, Eckles teaches wherein the electrolyte solution is maintained at a temperature in a range from about 20 degrees Celsius and about 30 degrees Celsius (= bright deposits can be obtained at conventional temperatures, for instance about 20o C. to about 40o C.) [page 8, [0064]].
	Regarding claim 20, Eckles teaches wherein the electrolyte solution has a pH of about 14 (= the pH of the alkaline plating bath can be from about 9 to about 13 or higher, such as above about 14) [page 7, [0049]].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 8, 2021